DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed8/10/2022. Claims 1-5, 10-12, 14, 16, 18 and 20 were amended. Claims 1-20 are presently pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/10/2022 has been entered.

	
	
	Response to Prior Art Arguments
Applicant's prior art arguments filed 8/10/2022 are moot in light of the newly cited Hance and Cornelius.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ananthanarayanan et al (US Patent No. 9,569,745 B1 - hereinafter Anan) in view of Streebin et al (US Patent Application Publication No. 2018/0240066 - hereinafter Streebin) in view of Patel et al (NPL “Using Multiple Models to Understand Data”- hereinafter Patel) in view of Hance et al (US Patent Application Publication No. 20180060765 - hereinafter Hance).
Re. claim 1,
Anan teaches:
An apparatus for autonomously clustering shipping units, the apparatus comprising a clustering engine that when executed by one or more processors, causes the one or more processors to: [Anan; Fig. 4 service provider 406, and memory 418 and clustering module 428; and Col. 7: lines 17 thru 55].
access clustering information units from a clustering data management tool, wherein the clustering information units includes a set of data […]; [Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32). Wherein, Anan teaches a data store (i.e., a clustering data management tool) for storing data utilized to create regional clusters, e.g., historical and purchase order data in disparate databases, (i.e., clustering information units) and the data is received and analyzed by the clustering module (i.e., accessed) until the service provider detects a change] 
[…] and wherein the clustering information units comprise predictions using a first machine learning model; [Anan, Col. 3: lines 57 thru 58 and Col. 4: line 53 thru Col. 5: line 3). Wherein, Anan teaches the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., vendors and warehouses, i.e., shipping unit behavior data includes shipper behavior data. Anan, Col. 4: lines 53 thru 57, and Col. 8: lines 25 thru 30, and Col. 9: lines 62 thru 66). Wherein, Anan teaches features include volume and weight of an order and a warehouse, i.e., shipper, with significant decrease in pickups from the warehouse, i.e., shipping unit behavior data. Further, Anan Col. 12 Lines 48-60 teaches predicting shipper behavior data using machine learning as it states “Prior to constructing a set of routes for a cluster, the service provider may utilize one or more machine learning techniques to estimate a number of routes that may be appropriate for the regional cluster. The service provider may then estimate the types and/or the number of carriers desired to service the cluster and Subsequently may construct the set of routes”]
extract one or more features from the clustering information units; and [Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected]
generate, using a shipping unit clustering learning model and the predictions predicted using the first machine learning model as input into the shipping unit clustering learning model, an output comprising a cluster of shipping units […]; [Anan, Col. 3: lines 57 thru 58 and Col. 12 lines 48-60). Wherein, Anan teaches the service provider utilizes the clustering machine learning module comprising a k-means clustering algorithm (i.e., shipping unit clustering learning model) to continually recalculate regional clusters of vendors/warehouses (i.e., clustering shipping units) based on clustering data which includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., warehouses, i.e., shipping unit behavior data. Additionally, Col. 12 line 61 – Col. 13 line 8 shows determining how many carriers are needed depending on the amount of packages to be delivered such as “the service provider may estimate a number of carriers desired for a cluster based on a total weight and/or volume of the pickups in that cluster. In this example, the total estimated weight and volume constraints for a particular cluster for a period of time may be used to determine the number and types of carriers desired during that period of time”. Meanwhile Col. 12 lines 48-60 show shipper behavior data predicted using machine learning model]
Anan doesn’t teach, Streebin teaches:
wherein the clustering information units includes a set of data that has been normalized and parsed within a larger pool of data, […]; [Streebin; ¶25 and ¶32 shows the shipping data can be extracted, normalized and filtered]/
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data, modifying the combination of Anan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data….” (Streebin, ¶ [53]).
Although Anan teaches using a machine learning model for clustering and predicted shipper behavior data, Anan or the combination of Anan, Streebin does not teach, however, in the same field of endeavor, i.e., machine learning, teaches using […], the shipping unit clustering learning model being a second machine learning model. (Patel, Page 1723: Introduction ¶ [0002]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize multiple machine learning models when analyzing disparate data, modifying the combination of Anan, and Streebin, to that of Patel, for providing “new and unique insight that can help developers understand various properties of data” and “analyzing results from multiple models can help people diagnose errors by understanding relationships among data, features, and algorithms.” (Patel, Page 1723: Abstract and Page 1728: Conclusion ¶ [0001]).
Anan doesn’t teach, Hance teaches:
[…] predictions regarding what a shipper is likely to ship, the predictions predicted using a first machine learning model; [Hance; ¶15 shows what a shipper will be shipping through prediction by use of forecasting items to be shipped out the warehouse such as “Such factors may include a history of activities in the warehouse, a history of pallet locations, a history of demand for certain items, trends of items received at the warehouse, trends of items shipped out of the warehouse, received orders for items, forecasted activities in the warehouse, forecasted demand for certain items, forecasted items to be received at the warehouse, forecasted items to be shipped out of the warehouse, business goals (e.g., promotional offers such as same-day delivery), and human and/or robotic resource availability to arrange the pallets, among many other possibilities. The WCS may be configured to use these and other factors with machine learning to facilitate improved management of the warehouse”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Hance in the system of Anan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also since the “benefit to condensing the set of pallets may be to gain additional storage space in the warehouse earlier by condensing the set of pallets before the set of pallets would have otherwise been depleted”, [Hance; ¶98].

	


Regarding claim 2, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan teaches: 
wherein the clustering information units further comprise one or more of: predictions indicating when the shipper will likely ship based on when the shipper typically ships, and where the shipper will likely ship based on where the shipper typically ships.  (Anan; Col. 12 Lines 48-60 teaches predicting shipper behavior data using machine learning as it states “Prior to constructing a set of routes for a cluster, the service provider may utilize one or more machine learning techniques to estimate a number of routes that may be appropriate for the regional cluster. The service provider may then estimate the types and/or the number of carriers desired to service the cluster and Subsequently may construct the set of routes”.  
	
Regarding claim 3, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the cluster of shipping units comprises a cluster of package delivery drivers (Anan, Col. 3: lines 5 thru 9, 34 thru 43, 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 11 lines 43 thru Col. 12 line 5). Wherein, Anan teaches comprising package delivery drivers as drivers are shown for servicing or not servicing routes based on whether warehouse’s/vendor’s, i.e., shipper’s, pickup orders may have increased or decreased, i.e., shipper behavior data, and based on why carriers currently do or do not service an analogous route to a proposed route for a cluster of vendors, e.g., a carrier’s does not service routes with large loads because the carrier’s vehicle has insufficient capacity, i.e., a package delivery driver behavior.

Regarding claims 4, Anan, Streebin, Patel and Hance teach the apparatus of claim 2. 
Anan further teaches wherein the clustering information units further comprise one or more of: an industry segment categorization of business shippers, an industry segment categorization of packages, weather information associated with packages, or event information associate with packages (Anan, Abstract; and Col. 3: lines 57 thru 59). Wherein, Anan teaches an industry categorization of a high-density area consisting of a warehouse and vendors, i.e., business shippers.

Regarding claim 5, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the output comprises a cluster of a plurality of entities including one or more of: shippers, buildings, package handler and package delivery drivers (Anan, Abstract; Figure 2: element 208). Wherein, Anan teaches the output comprises clusters of vendors in various geographical locations, i.e., plurality of shippers. 

Regarding claim 6, Anan, Streebin, Patel and Hance teach the apparatus of claim 2. 
Anan further teaches wherein the shipping unit clustering learning model is a k-means based clustering model (Anan, Col. 4: lines 6 and 65 thru 66).

Regarding claim 7, Anan, Streebin, Patel and Hance teach the apparatus of claim 6. 
Anan further teaches wherein the k-means based clustering learning model has k different clusters of output (Anan, Figure 2: regional clusters 208; Col. 4: lines 64 thru 66 and Col. 8: lines 30 thru 32).

Regarding claim 9, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the shipping unit clustering learning model comprises one of: a k-means clustering model, a hierarchical clustering model, an x means clustering model, a distribution based clustering model or a density based clustering model (Anan, Col. 4: lines 6 and 65 thru 66).

Regarding claim 10, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the clustering engine is further configured to:
receive clustering data after a particular future time period (Anan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be historical data, i.e., clustering data after a particular future time period.;
extract one or more features from the clustering data (Anan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse is extracted to determine if a significant decrease has been detected, i.e., a feature from the additional clustering data. Id.; and
update the clustering engine based on the features extracted from the clustering data (Anan, Claim 5; and Col. 4: line 61 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider updates the clustering engine with data, i.e., historical data, manually entered data, purchase order data, an/or forecast data, when the shipper frequency changes so that the clustering module can recalculate the regional clusters. 

Regarding claim 11, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches further comprising a training engine (Anan, Figure 4: service provider 406, memory 418, and clustering module 428; and Col. 6: lines 60 thru 64 and Col. 7: lines 17 thru 45). Wherein, Anan teaches the service provider is a computing device and clustering module is stored on the memory. Id. configured to:
receive clustering data after a particular future time period (Anan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be and recalculating the regional clusters with historical, i.e., data after a particular future time period. Id.;
extract one or more features from the clustering data (Anan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse is extracted to determine if a significant decrease has been detected, i.e., a feature from the additional clustering data. Id.;
access historical data to generate a historical data set for one or more historical clusters (Anan, Figure 5: Historical Data 504 and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32Col. 8: lines 28 thru 30). Id.;
extract one or more features from the historical data set (Anan, Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; Figure 8: Data Store 810 and Production 812; and Col. 8: lines 25 thru 33) Wherein, Anan teaches the system extracts pickup location data, purchase order data, and/or forecast data, i.e. features. Id.;
compare the one or more features extracted from the clustering data with the one or more features extracted from the historical data set (Anan, Claim 5; and Col. 4: lines 53 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to monitor the regional clusters for changes in shipper frequency, i.e., comparing additional features to historical features. Id.

Regarding claim 12, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the clustering information units comprise one or more of: tracking number, package activity time stamp, package manifest time, service type, package dimension, package height, package width, package length, or account number associated with a shipper (Anan, Col. 3: lines 34 thru 39). Wherein, Anan teaches the clustering data comprises the size of the package, i.e., package dimension, package height, package width, package length. Id.

Regarding claim 13, Anan, Streebin, Patel and Hance teach the apparatus of claim 1. 
Anan further teaches wherein the features extracted from the one or more clustering information units comprise one or more of a residential indicator, a hazardous material indicator, an oversize indicator, a document indicator, a Saturday delivery indicator, a return service indicator, an origin location codes, a set of destination location codes, a package activity time stamp, a set of scanned package dimensions, and a set of manifest package dimensions (Anan, Claim 1; Col. 3: line 57 thru 58 and Col. 8: lines 25 thru 50). Wherein, Anan teaches receiving order data comprising pickup location data, e.g., zip code of a high density pickup area (warehouse), i.e., origin location codes, to be analyzed by the clustering module.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Anan in view of Streebin in view of Patel in view of Hance in view of Ren et al (US Patent Application Publication No. 2015/0142808 - hereinafter Ren).
Re. claim 8, Anan, Streebin, Patel and Hance teach the apparatus of claim 7. Yet Anan or the combination does not teach, however, in the same field of endeavor, i.e., clustering data using a k-means algorithm, Ren teaches wherein the value of k is determined using an elbow method (Ren, ¶ [0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, modifying the combination of Anan, Streebin, Patel and Hance to that of Ren, by incorporating the elbow method to determine the value of k when clustering data to “maximally compress the data inside a single cluster, and accurately assign each observation into its own cluster.” (Ren, ¶ [0022]).

Claims 14 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anan in view of Streebin in view of Cornelius et al (US Patent Application Publication No. 20040215588 - hereinafter Cornelius). 
Regarding claim 14, Anan teaches [a] method for autonomously clustering shipping units (Anan, Abstract), the method comprising:
receiving raw input data (Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510 and one or more processor devices 512)
…accessing, using a clustering engine, the one or more clustering information units from a clustering data management tool, wherein the one or more clustering information units comprise clustering data (Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32). Wherein, Anan teaches a data store (i.e., a clustering data management tool) for storing data utilized to create regional clusters, e.g., historical and purchase order data in disparate databases, (i.e., clustering information units) and the data is received and analyzed by the clustering module (i.e., accessed) until the service provider detects a change. Id., 
wherein the clustering data comprises shipping unit behavior data and package information (Anan, Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 9: lines 62 thru 66). Wherein, Anan teaches the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., vendors and warehouses, i.e., shipping unit behavior data includes shipper behavior data, and the data further includes weight and volume of an order, i.e., package information. Id.,
wherein the shipping unit behavior data includes one or more of: package handler behavior data and package delivery driver behavior data (Anan, Col. 3: lines 57 thru 58 and Col. 4: line 53 thru Col. 5: line 3). Wherein, Anan teaches that a warehouse’s, i.e., shipper’s, pickup orders may have increased or decreased, i.e., shipper frequency is shipper behavior in light of the specification, which is used to update the regional clusters. Examiner notes, Applicant’s specification ¶36-¶37 states an example of “package handler behavior data” as “package handler behavior data (e.g., predictions indicating what kind of parcel the package handler will likely receive based on the kinds of parcels the package handler typically receives)”, Col. 9 line 40 – Col. 10 line 4 shows an optimization technique for taking in account the weight and/or volume of the order (package handler behavior data) which identifies most cost/operationally effective route for an order based on capacity of the order; Page 5 of 14Application No. 16/197,095Attorney Docket No. IPP2018058097/294653 Response Filed 10/04/2021 Reply to Office Action of: 06/03/2021 
extracting, using the clustering engine, one or more features from the clustering information units (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected. Id., 
wherein the features are representative of one or more of shipping unit behavior data and package information (Anan, Col. 4: lines 53 thru 57, and Col. 8: lines 25 thru 30, and Col. 9: lines 62 thru 66). Wherein, Anan teaches features include volume and weight of an order and a warehouse, i.e., shipper, with significant decrease in pickups from the warehouse, i.e., shipping unit behavior data. Id.; and 
based at least in part on the shipping unit behavior data and the package information, generating, using a shipping unit clustering learning model and the one or more features, an output comprising a cluster of shipping units (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 4 thru Col. 5: line 11, Col. 9: lines 62 thru 66, and Col. 12: line 61 thru Col. 13: line 7). Wherein, Anan teaches the service provider utilizes the clustering machine learning module comprising a k-means clustering algorithm (i.e., shipping unit clustering learning model) to continually recalculate regional clusters of vendors/warehouses (i.e., clustering shipping units) based on clustering data which includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., warehouses, i.e., shipping unit behavior data, and “weight and/or volume of the order,” i.e., package information. Id. 
Yet, Anan does not teach, however, Streebin further teaches parsing the raw input data into a smaller subset of raw input data; normalizing the subset to generate one or more clustering information units; at least partially in response to the normalizing, accessing, using a clustering engine, the one or more clustering information units… (Streebin, Figure 1: step S110 and step S150; and ¶¶ [0025] and [0032]). Wherein, Streebin teaches the shipping data can be extracted, normalized, and filtered at step S110 and subsequently retrieved and compared to supplementary shipping data at S150. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data and retrieve the shipping data for comparison with supplementary shipping data, modifying the combination of Anan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data…” to determine batching of shipments. (Streebin, ¶¶ [0053] and [0054]).
Anan doesn’t teach, Cornelius teaches:
data regarding whether a delivery driver provides parcels to correct addresses; [Cornelius; ¶30 shows deliverer delivering to the correct address as address adjustments are made and then ensuring delivery to the correct address is done such as “the second vendor made an error when it entered the address of the consignee into its shipping system, and instead of entering 123 Maple Street, the second vendor entered the consignee's address as 123 Mable Street. Notwithstanding this error, the carrier is able to deliver the package to the correct consignee location because it recognizes that there is no 123 Mable Street at the indicated zip code, and determines further from the consignee name and zip code listed on the shipping label that the package was actually intended for 123 Maple Street”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Corenlius in the system of Anan and Streebin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
Regarding claim 15, the claim is the method claim for the apparatus disclosed in representative claim 2. The claim shares analogous limitations with claim 2, and, thereby, is rejected under the same premise. 

Regarding claim 16, the claim is the method claim for the apparatus disclosed in representative claim 3. The claim shares analogous limitations with claim 3, and, thereby, is rejected under the same premise. 

Regarding claim 17, the claim is the method claim for the apparatus disclosed in representative claim 4. The claim shares analogous limitations with claim 4, and, thereby, is rejected under the same premise. 

Regarding claim 18, the claim is the method claim for the apparatus disclosed in representative claim 5. The claim shares analogous limitations with claim 5, and, thereby, is rejected under the same premise. 

Regarding claim 19, claim 19 is the method claim for the apparatus disclosed in representative claim 6. The claim shares analogous limitations with claim 6, and, thereby, is rejected under the same premise. 

Regarding claim 20, Anan teaches:
A non-transitory computer readable storage medium storing computer-readable program instructions that, when executed, cause a computer to: [Anan; Fig. 4 service provider 406, and memory 418 and clustering module 428; and Col. 7: lines 17 thru 55].
access one or more clustering information units from a clustering data management tool, wherein the clustering information units includes a set of data […] [Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32). Wherein, Anan teaches a data store (i.e., a clustering data management tool) for storing data utilized to create regional clusters, e.g., historical and purchase order data in disparate databases, (i.e., clustering information units) and the data is received and analyzed by the clustering module (i.e., accessed) until the service provider detects a change]
[…] wherein the one or more clustering information units comprise clustering data, wherein the clustering data comprises both package handler behavior data and; [Anan, Col. 3: lines 57 thru 58 and Col. 4: line 53 thru Col. 5: line 3). Wherein, Anan teaches the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., vendors and warehouses, i.e., shipping unit behavior data includes shipper behavior data. Anan, Col. 4: lines 53 thru 57, and Col. 8: lines 25 thru 30, and Col. 9: lines 62 thru 66). Wherein, Anan teaches features include volume and weight of an order and a warehouse, i.e., shipper, with significant decrease in pickups from the warehouse, i.e., shipping unit behavior data. Further, Anan Col. 12 Lines 48-60 teaches predicting shipper behavior data using machine learning as it states “Prior to constructing a set of routes for a cluster, the service provider may utilize one or more machine learning techniques to estimate a number of routes that may be appropriate for the regional cluster. The service provider may then estimate the types and/or the number of carriers desired to service the cluster and Subsequently may construct the set of routes”].
extract one or more features from the one or more clustering information units; [Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected].
based at least in part on the clustering data, generate, using a shipping unit clustering learning model and the one or more features, an output comprising a cluster of shipping units. [Anan, Col. 3: lines 57 thru 58 and Col. 12 lines 48-60). Wherein, Anan teaches the service provider utilizes the clustering machine learning module comprising a k-means clustering algorithm (i.e., shipping unit clustering learning model) to continually recalculate regional clusters of vendors/warehouses (i.e., clustering shipping units) based on clustering data which includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., warehouses, i.e., shipping unit behavior data. Additionally, Col. 12 line 61 – Col. 13 line 8 shows determining how many carriers are needed depending on the amount of packages to be delivered such as “the service provider may estimate a number of carriers desired for a cluster based on a total weight and/or volume of the pickups in that cluster. In this example, the total estimated weight and volume constraints for a particular cluster for a period of time may be used to determine the number and types of carriers desired during that period of time”. Meanwhile Col. 12 lines 48-60 show shipper behavior data predicted using machine learning model]
Anan doesn’t teach, Streebin teaches:
[…] that has been normalized and parsed within a larger pool of data, and […]; [Streebin; ¶25 and ¶32 shows the shipping data can be extracted, normalized and filtered]
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data, modifying the combination of Anan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data….” (Streebin, ¶ [53]).
Anan doesn’t teach, Cornelius teaches:
[…] data regarding whether a delivery driver provides parcels to correct addresses; [Cornelius; ¶30 shows deliverer delivering to the correct address as address adjustments are made and then ensuring delivery to the correct address is done such as “the second vendor made an error when it entered the address of the consignee into its shipping system, and instead of entering 123 Maple Street, the second vendor entered the consignee's address as 123 Mable Street. Notwithstanding this error, the carrier is able to deliver the package to the correct consignee location because it recognizes that there is no 123 Mable Street at the indicated zip code, and determines further from the consignee name and zip code listed on the shipping label that the package was actually intended for 123 Maple Street”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Corenlius in the system of Anan and Streebin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628